                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


ATAKAPA INDIAN DE
CREOLE NATION
                                                                        CIVIL ACTION
VERSUS
                                                                        19-28-SDD-EWD
TRUMP, ET AL.

                                          RULING

        The Court has carefully considered the Motion1 filed by Plaintiff, the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes dated February 14, 2020, to which an objection3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Plaintiff's Second Motion for Leave4 is hereby DENIED.

        IT IS FURTHER ORDERED that this case is hereby DISMISSED WITH

PREJUDICE for lack of jurisdiction pursuant Atakapa Indian de Creole Nation v.

Louisiana, 943 F.3d 1004, 1005 (5th Cir. 2019).

        Signed in Baton Rouge, Louisiana on March 31, 2020.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA

1
  Rec. Doc.12.
2
  Rec. Doc. 17.
3
  Rec. Doc. 22.
4
  Rec. Doc. 12.
